t c summary opinion united_states tax_court robert r hammond petitioner v commissioner of internal revenue respondent docket no 27374-10s filed date robert r hammond pro_se r jeffrey knight for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the issues for decision are whether petitioner is entitled to deduct certain amounts from income as alimony paid during the year and is liable for the accuracy-related_penalty background all of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in pennsylvania when the petition was filed on date petitioner and his then spouse mrs hammond appeared at a hearing in the court of common pleas of philadelphia on the issue of an alimony pendente lite apl award and or establishment of a spousal support order according to the report of master in support report filed as a result of the hearing the parties married on date and separated on date mrs hammond filed a complaint in divorce on date the report states 1other adjustments made in the notice_of_deficiency are computational and will not be discussed that remained dormant until it was dismissed for lack of prosecution in the report further states that petitioner filed a divorce complaint in to which mrs hammond filed a counterclaim for apl the master found in the report that mrs hammond was entitled to a downward deviation in the recommended guidelines for an award of apl on date in a hearing before the permanent master in divorce petitioner and mrs hammond signed a property and settlement agreement agreement petitioner was required among other provisions of the agreement to transfer to mrs hammond all right title and interest in an account at citizen’s bank another provision states that as her further share of equitable distribution petitioner shall pay to mrs hammond dollar_figure within days of the agreement the agreement ended the previously ordered apl and the parties agreed that all claims between the parties for alimony counsel fees costs and equitable distribution are settled and resolved by this agreement on date the court of common pleas of philadelphia county family court division entered its decree and order of divorce decree incorporating by its terms the provisions of the agreement between the parties dated date the decree states that the agreement shall not merge with but shall survive this decree and order petitioner closed the citizen’s bank account on date and issued a check to mrs hammond for dollar_figure petitioner also provided her on date a check drawn on his individual_account at wachovia bank for dollar_figure the check was honored on date petitioner deducted dollar_figure from his gross_income on his federal_income_tax return as alimony paid during the taxable_year discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 as there is no factual issue in dispute the burden_of_proof does not shift to respondent alimony deduction under sec_215 there shall be allowed as a deduction an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year sec_71 defines the term alimony_or_separate_maintenance_payment whether petitioner’s payments qualify for deduction therefore hinges on their meeting the definition of alimony in sec_71 in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse congress intended that the definition of alimony preclude the deduction of large one-time lump-sum property_settlements see the discussion in 102_f3d_842 6th cir aff’g tcmemo_1995_183 petitioner argues in his pretrial memorandum that amounts paid under divorce or separate_maintenance decrees that meet the requirements of sec_71 are alimony payments for federal tax purposes petitioner asserts that his payments under the agreement meet all the requirements of the law for deductibility respondent argues first that the stipulated evidence shows that the maximum alimony deduction allowable to petitioner for is the dollar_figure payment of date the remaining dollar_figure of claimed alimony being completely unsubstantiated the court is in accord with respondent respondent further disagrees with petitioner’s position that he has met all the requirements of sec_71 with respect to the dollar_figure payment respondent disagrees that petitioner met the requirements of sec_71 and d respondent argues that the agreement contains a nonalimony designation and the obligation to make the payment did not terminate at the death of the recipient spouse the court’s analysis will begin with the second issue the agreement contains no statement that the requirement to make the dollar_figure payment to mrs hammond would terminate in the unlikely event that she died within the 60-day period between the signing of the agreement and the due_date of the payment sec_71 does not however require that the divorce_or_separation_instrument itself contain termination upon death language if payments will terminate upon the payee’s death by operation of state law they may still qualify under sec_71 even if the parties fail to state in the divorce instrument that payments terminate upon the payee’s death 407_f3d_186 3d cir aff’g tcmemo_2003_163 supplemented by tcmemo_2003_275 hoover v commissioner f 3d pincite the court must therefore determine whether petitioner’s obligation to make the payment would have terminated upon the death of mrs hammond by operation of pennsylvania law under pa cons stat ann sec west effect of death of either party the right to receive alimony under chapter alimony and support ceases upon the death of the payee party if petitioner’s agreement was for the payment of alimony under chapter of title pennsylvania domestic relations law the agreement meets the requirements of sec_71 under pa cons stat ann sec alimony if the court makes an order of alimony it must set forth the reasons for the award of alimony id sec_2although federal_law governs the taxation of property interests the property interests of divorcing parties are determined by state law 102_f3d_842 6th cir aff’g tcmemo_1995_183 see also gilbert v commissioner tcmemo_2003_92 aff’d sub nom 94_fedappx_126 3d cir zinsmeister v commissioner tcmemo_2000_364 aff’d 21_fedappx_529 8th cir d here there was no court-ordered award of alimony but instead the court incorporated in its decree the settlement agreement between the parties the divorce decree provides that the agreement between petitioner and mrs hammond although incorporated into the decree shall not merge with but shall survive this decree and order the agreement therefore retains its identity as a contract and does not become a court order d’huy v d’huy a 2d pa super ct the agreement by its terms provides as her further share of equitable distribution husband shall pay to wife the sum of dollar_figure the equitable division of marital property is governed by pa cons stat ann sec_3502 in chapter of the domestic relations title under pa cons stat ann sec_3502 the state court may divide distribute or assign marital property between the parties there is no provision in chapter property rights of pennsylvania’s domestic relations title addressing the termination of an obligation to distribute marital property upon the death of one of the parties because petitioner’s payment does not constitute alimony under pennsylvania law pa cons stat ann sec was not applicable marital settlement agreements are governed by the law of contracts in pennsylvania kripp v kripp a 2d pa ballestrino v ballestrino a 2d pa super ct the court looks to the contract to interpret the agreement kripp a 2d pincite where the contract has clear and unambiguous terms the court must construe it as written giving the words of the contract their plain ordinary and accepted meaning sorace v sorace a 2d pa super ct the pertinent provision is clear on its face it does not provide that the payment is due only if mrs hammond survives for the 60-day period for payment petitioner made promises to perform in return for promises from mrs hammond to perform there are no ambiguities as to the provision at issue petitioner’s payment was in the nature of a property settlement had mrs hammond died within the 60-day period for payment under the agreement her estate would have had a valid claim for the payment see sugarman v commissioner tcmemo_1996_410 see also hoover v commissioner f 3d pincite petitioner’s payment does not meet the requirement of sec_71 and is therefore not deductible because the court finds that the payment fails the terminable-upon-the-death requirement respondent’s other argument need not be addressed the court has considered the arguments of petitioner and finds them without merit accuracy-related_penalty sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 aff’d 378_f3d_432 5th cir in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or the addition_to_tax is appropriate higbee v commissioner t c pincite respondent determined that for petitioner underpaid a portion of his income_tax on account of negligence or disregard of rules or regulations and that there was a substantial_understatement_of_income_tax sec_6662 and b and imposes a penalty on the portion of an underpayment_of_tax attributable to any one of various factors including negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs sec_1_6664-4 income_tax regs specifically provides circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id petitioner has a substantial_understatement_of_income_tax for since the understatement amount will exceed the greater of of the tax required to be shown on the return or dollar_figure the court concludes that respondent has produced sufficient evidence to show that the accuracy-related_penalty under sec_6662 is appropriate for petitioner offered no argument nor stipulated any facts to show that there was reasonable_cause for and that he acted in good_faith with respect to the underpayment respondent’s determination of the accuracy-related_penalty under sec_6662 for is sustained to reflect the foregoing decision will be entered for respondent
